Exhibit 10.3

 

REDACTED VERSION

 

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS.  THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON
EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO APOGEE TECHNOLOGY, INC. THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

Right to Purchase up to the Applicable Warrant Share Amount referred to below of
Common Stock of
Apogee Technology, Inc.
(subject to adjustment as provided herein)

 

COMMON STOCK PURCHASE WARRANT

 

No.

 

 

 

Issue Date: August 9, 2005

 

APOGEE TECHNOLOGY, INC., a corporation organized under the laws of the State of
Delaware (the “Company”), hereby certifies that, for value received, LAURUS
MASTER FUND, LTD., or assigns (the “Holder”), is entitled, subject to the terms
set forth below, to purchase from the Company (as defined herein) from and after
the Issue Date of this Warrant and at any time or from time to time before
5:00 p.m., New York time, through the close of business August 9, 2012 (the
“Expiration Date”), up to the Applicable Warrant Share Amount (as defined below)
of fully paid and nonassessable shares of Common Stock (as hereinafter defined),
$0.01 par value per share, at the applicable Exercise Price (as defined below)
per share.  The number and character of such shares of Common Stock and the
applicable Exercise Price per share are subject to adjustment as provided
herein.

 

As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:

 

(a)           The term “Applicable Warrant Share Amount” shall mean (i) (x) on
any date on or prior to the one hundred twentieth day after the date hereof or
(y) in the event that, on or prior to the one hundred twentieth (120) day after
the date hereof or all outstanding obligations (including without limitation all
principal, interest, fees and other amounts) of the Company under that certain
Secured Convertible Term Note, dated the date hereof, issued by the Company in
favor of the Holder (as amended, modified or supplemented from time to time, the
“Note”) have been repaid in full in cash pursuant to

 

Portions of this Exhibit have been redacted, as indicated by ******** these
portions have been provided to the Securities and Exchange Commission pursuant
to a request for confidential treatment.

 

--------------------------------------------------------------------------------


 

the terms and conditions set forth in Section 2.3 of the Note, 85,000 shares of
Common Stock (subject to adjustment as provided herein) and (y) in all other
cases 500,000 shares of Common Stock (subject to adjustment as provided herein).

 

(b)           The term “Company” shall include Apogee Technology, Inc. and any
corporation which shall succeed, or assume the obligations of, Apogee
Technology, Inc. hereunder.

 

(c)           The term “Common Stock” includes (i) the Company’s Common Stock,
par value $0.01 per share; and (ii) any other securities into which or for which
any of the securities described in the preceding clause (i) may be converted or
exchanged pursuant to a plan of recapitalization, reorganization, merger, sale
of assets or otherwise.

 

(d)           The term “Other Securities” refers to any stock (other than Common
Stock) and other securities of the Company or any other person (corporate or
otherwise) which the holder of the Warrant at any time shall be entitled to
receive, or shall have received, on the exercise of the Warrant, in lieu of or
in addition to Common Stock, or which at any time shall be issuable or shall
have been issued in exchange for or in replacement of Common Stock or Other
Securities pursuant to Section 4 or otherwise.

 

(e)           The “Exercise Price” applicable under this Warrant shall be a
price of $1.22 [120% of the average closing price of Common Stock for the ten
(10) trading days immediately prior to the date hereof] for each share of Common
Stock acquired hereunder (subject to adjustment as provided herein).

 


1.             EXERCISE OF WARRANT.


 


1.1.          NUMBER OF SHARES ISSUABLE UPON EXERCISE.  FROM AND AFTER THE DATE
HEREOF THROUGH AND INCLUDING THE EXPIRATION DATE, THE HOLDER SHALL BE ENTITLED
TO RECEIVE, UPON EXERCISE OF THIS WARRANT IN WHOLE OR IN PART, BY DELIVERY OF AN
ORIGINAL OR FAX COPY OF AN EXERCISE NOTICE IN THE FORM ATTACHED HERETO AS
EXHIBIT A (THE “EXERCISE NOTICE”), SHARES OF COMMON STOCK OF THE COMPANY,
SUBJECT TO ADJUSTMENT PURSUANT TO SECTION 4.


 


1.2.          FAIR MARKET VALUE.  FOR PURPOSES HEREOF, THE “FAIR MARKET VALUE”
OF A SHARE OF COMMON STOCK AS OF A PARTICULAR DATE (THE “DETERMINATION DATE”)
SHALL MEAN:


 


(A)           IF THE COMPANY’S COMMON STOCK IS TRADED ON THE AMERICAN STOCK
EXCHANGE OR ANOTHER NATIONAL EXCHANGE OR IS QUOTED ON THE NATIONAL OR SMALLCAP
MARKET OF THE NASDAQ STOCK MARKET, INC.(“NASDAQ”), THEN THE CLOSING OR LAST SALE
PRICE, RESPECTIVELY, REPORTED FOR THE LAST BUSINESS DAY IMMEDIATELY PRECEDING
THE DETERMINATION DATE.


 


(B)           IF THE COMPANY’S COMMON STOCK IS NOT TRADED ON THE AMERICAN STOCK
EXCHANGE OR ANOTHER NATIONAL EXCHANGE OR ON THE NASDAQ BUT IS TRADED ON THE NASD
OVER THE COUNTER BULLETIN BOARD THEN THE MEAN OF THE AVERAGE OF THE CLOSING BID
AND ASKED PRICES REPORTED FOR THE LAST BUSINESS DAY IMMEDIATELY PRECEDING THE
DETERMINATION DATE.

 

2

--------------------------------------------------------------------------------


 


(C)           EXCEPT AS PROVIDED IN CLAUSE (D) BELOW, IF THE COMPANY’S COMMON
STOCK IS NOT PUBLICLY TRADED, THEN AS THE HOLDER AND THE COMPANY AGREE OR IN THE
ABSENCE OF AGREEMENT BY ARBITRATION IN ACCORDANCE WITH THE RULES THEN IN EFFECT
OF THE AMERICAN ARBITRATION ASSOCIATION, BEFORE A SINGLE ARBITRATOR TO BE CHOSEN
FROM A PANEL OF PERSONS QUALIFIED BY EDUCATION AND TRAINING TO PASS ON THE
MATTER TO BE DECIDED.


 


(D)           IF THE DETERMINATION DATE IS THE DATE OF A LIQUIDATION,
DISSOLUTION OR WINDING UP, OR ANY EVENT DEEMED TO BE A LIQUIDATION, DISSOLUTION
OR WINDING UP PURSUANT TO THE COMPANY’S CHARTER, THEN ALL AMOUNTS TO BE PAYABLE
PER SHARE TO HOLDERS OF THE COMMON STOCK PURSUANT TO THE CHARTER IN THE EVENT OF
SUCH LIQUIDATION, DISSOLUTION OR WINDING UP, PLUS ALL OTHER AMOUNTS TO BE
PAYABLE PER SHARE IN RESPECT OF THE COMMON STOCK IN LIQUIDATION UNDER THE
CHARTER, ASSUMING FOR THE PURPOSES OF THIS CLAUSE (D) THAT ALL OF THE SHARES OF
COMMON STOCK THEN ISSUABLE UPON EXERCISE OF THE WARRANT ARE OUTSTANDING AT THE
DETERMINATION DATE.


 


1.3.          COMPANY ACKNOWLEDGMENT.  THE COMPANY WILL, AT THE TIME OF THE
EXERCISE OF THIS WARRANT, UPON THE REQUEST OF THE HOLDER HEREOF ACKNOWLEDGE IN
WRITING ITS CONTINUING OBLIGATION TO AFFORD TO SUCH HOLDER ANY RIGHTS TO WHICH
SUCH HOLDER SHALL CONTINUE TO BE ENTITLED AFTER SUCH EXERCISE IN ACCORDANCE WITH
THE PROVISIONS OF THIS WARRANT.  IF THE HOLDER SHALL FAIL TO MAKE ANY SUCH
REQUEST, SUCH FAILURE SHALL NOT AFFECT THE CONTINUING OBLIGATION OF THE COMPANY
TO AFFORD TO SUCH HOLDER ANY SUCH RIGHTS.


 


1.4.          TRUSTEE FOR WARRANT HOLDERS.  IN THE EVENT THAT A BANK OR TRUST
COMPANY SHALL HAVE BEEN APPOINTED AS TRUSTEE FOR THE HOLDERS OF THIS WARRANT
PURSUANT TO SUBSECTION 3.2, SUCH BANK OR TRUST COMPANY SHALL HAVE ALL THE POWERS
AND DUTIES OF A WARRANT AGENT (AS HEREINAFTER DESCRIBED) AND SHALL ACCEPT, IN
ITS OWN NAME FOR THE ACCOUNT OF THE COMPANY OR SUCH SUCCESSOR PERSON AS MAY BE
ENTITLED THERETO, ALL AMOUNTS OTHERWISE PAYABLE TO THE COMPANY OR SUCH
SUCCESSOR, AS THE CASE MAY BE, ON EXERCISE OF THIS WARRANT PURSUANT TO THIS
SECTION 1.


 


2.             PROCEDURE FOR EXERCISE.


 


2.1.          DELIVERY OF STOCK CERTIFICATES, ETC., ON EXERCISE.  THE COMPANY
AGREES THAT THE SHARES OF COMMON STOCK PURCHASED UPON EXERCISE OF THIS WARRANT
SHALL BE DEEMED TO BE ISSUED TO THE HOLDER AS THE RECORD OWNER OF SUCH SHARES AS
OF THE CLOSE OF BUSINESS ON THE DATE ON WHICH THIS WARRANT SHALL HAVE BEEN
SURRENDERED AND PAYMENT MADE FOR SUCH SHARES IN ACCORDANCE HEREWITH.  AS SOON AS
PRACTICABLE AFTER THE EXERCISE OF THIS WARRANT IN FULL OR IN PART, AND IN ANY
EVENT WITHIN THREE (3) BUSINESS DAYS THEREAFTER, THE COMPANY AT ITS EXPENSE
(INCLUDING THE PAYMENT BY IT OF ANY APPLICABLE ISSUE TAXES) WILL CAUSE TO BE
ISSUED IN THE NAME OF AND DELIVERED TO THE HOLDER, OR AS SUCH HOLDER (UPON
PAYMENT BY SUCH HOLDER OF ANY APPLICABLE TRANSFER TAXES) MAY DIRECT IN
COMPLIANCE WITH APPLICABLE SECURITIES LAWS, A CERTIFICATE OR CERTIFICATES FOR
THE NUMBER OF DULY AND VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE SHARES OF
COMMON STOCK (OR OTHER SECURITIES) TO WHICH SUCH HOLDER SHALL BE ENTITLED ON
SUCH EXERCISE, PLUS, IN LIEU OF ANY FRACTIONAL SHARE TO WHICH SUCH HOLDER WOULD
OTHERWISE BE ENTITLED, CASH EQUAL TO SUCH FRACTION MULTIPLIED BY THE THEN FAIR
MARKET VALUE OF ONE FULL SHARE, TOGETHER WITH ANY OTHER STOCK OR OTHER

 

3

--------------------------------------------------------------------------------


 

securities and property (including cash, where applicable) to which such Holder
is entitled upon such exercise pursuant to Section 1 or otherwise.


 


2.2.          EXERCISE.  PAYMENT MAY BE MADE IN CASH, WIRE TRANSFER, BY
CERTIFIED OR OFFICIAL BANK CHECK PAYABLE TO THE ORDER OF THE COMPANY EQUAL TO
THE APPLICABLE AGGREGATE EXERCISE PRICE, FOR THE NUMBER OF COMMON SHARES
SPECIFIED IN SUCH EXERCISE NOTICES (AS SUCH NUMBER SHALL BE ADJUSTED TO REFLECT
ANY ADJUSTMENT IN THE TOTAL NUMBER OF SHARES OF COMMON STOCK ISSUABLE TO THE
HOLDER PER THE TERMS OF THIS WARRANT) AND THE HOLDER SHALL THEREUPON BE ENTITLED
TO RECEIVE THE NUMBER OF DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND
NON-ASSESSABLE SHARES OF COMMON STOCK DETERMINED AS PROVIDED HEREIN.


 


3.             EFFECT OF REORGANIZATION, ETC.; ADJUSTMENT OF EXERCISE PRICE.


 


3.1.          REORGANIZATION, CONSOLIDATION, MERGER, ETC.  IN CASE AT ANY TIME
OR FROM TIME TO TIME, THE COMPANY SHALL, OTHER THAN IN CONNECTION WITH
**********************************************************************:
(A) EFFECT A REORGANIZATION, (B) CONSOLIDATE WITH OR MERGE INTO ANY OTHER
PERSON, OR (C) TRANSFER ALL OR SUBSTANTIALLY ALL OF ITS PROPERTIES OR ASSETS TO
ANY OTHER PERSON PURSUANT TO A SPECIFIC PLAN OR ARRANGEMENT TO DISSOLVE THE
COMPANY, THEN, IN EACH SUCH CASE, AS A CONDITION TO THE CONSUMMATION OF SUCH A
TRANSACTION, PROPER AND ADEQUATE PROVISION SHALL BE MADE BY THE COMPANY WHEREBY
THE HOLDER, ON THE EXERCISE HEREOF AS PROVIDED IN SECTION 1 AT ANY TIME AFTER
THE CONSUMMATION OF SUCH REORGANIZATION, CONSOLIDATION OR MERGER OR THE
EFFECTIVE DATE OF SUCH DISSOLUTION, AS THE CASE MAY BE, SHALL RECEIVE, IN LIEU
OF THE COMMON STOCK (OR OTHER SECURITIES) ISSUABLE ON SUCH EXERCISE PRIOR TO
SUCH CONSUMMATION OR SUCH EFFECTIVE DATE, THE STOCK AND OTHER SECURITIES AND
PROPERTY (INCLUDING CASH) TO WHICH SUCH HOLDER WOULD HAVE BEEN ENTITLED UPON
SUCH CONSUMMATION OR IN CONNECTION WITH SUCH DISSOLUTION, AS THE CASE MAY BE, IF
SUCH HOLDER HAD SO EXERCISED THIS WARRANT, IMMEDIATELY PRIOR THERETO, ALL
SUBJECT TO FURTHER ADJUSTMENT THEREAFTER AS PROVIDED IN SECTION 4.


 


3.2.          DISSOLUTION.  IN THE EVENT OF ANY DISSOLUTION OF THE COMPANY
FOLLOWING THE TRANSFER OF ALL OR SUBSTANTIALLY ALL OF ITS PROPERTIES OR ASSETS,
THE COMPANY, CONCURRENTLY WITH ANY DISTRIBUTIONS MADE TO HOLDERS OF ITS COMMON
STOCK, SHALL AT ITS EXPENSE DELIVER OR CAUSE TO BE DELIVERED TO THE HOLDER THE
STOCK AND OTHER SECURITIES AND PROPERTY (INCLUDING CASH, WHERE APPLICABLE)
RECEIVABLE BY THE HOLDER  PURSUANT TO SECTION 3.1, OR, IF THE HOLDER SHALL SO
INSTRUCT THE COMPANY, TO A BANK OR TRUST COMPANY SPECIFIED BY THE HOLDER AND
HAVING ITS PRINCIPAL OFFICE IN NEW YORK, NY AS TRUSTEE FOR THE HOLDER  (THE
“TRUSTEE”).


 


3.3.          CONTINUATION OF TERMS.  UPON ANY REORGANIZATION, CONSOLIDATION,
MERGER OR TRANSFER (AND ANY DISSOLUTION FOLLOWING ANY TRANSFER) REFERRED TO IN
THIS SECTION 3, THIS WARRANT SHALL CONTINUE IN FULL FORCE AND EFFECT AND THE
TERMS HEREOF SHALL BE APPLICABLE TO THE SHARES OF STOCK AND OTHER SECURITIES AND
PROPERTY RECEIVABLE ON THE EXERCISE OF THIS WARRANT AFTER THE CONSUMMATION OF
SUCH REORGANIZATION, CONSOLIDATION OR MERGER OR THE EFFECTIVE DATE OF
DISSOLUTION FOLLOWING ANY SUCH TRANSFER, AS THE CASE MAY BE, AND SHALL BE
BINDING UPON THE ISSUER OF ANY SUCH STOCK OR OTHER SECURITIES, INCLUDING, IN THE
CASE OF ANY SUCH TRANSFER, THE PERSON ACQUIRING ALL OR SUBSTANTIALLY ALL OF THE
PROPERTIES OR ASSETS OF THE COMPANY, WHETHER OR NOT SUCH

 

4

--------------------------------------------------------------------------------


 

person shall have expressly assumed the terms of this Warrant as provided in
Section 4.  In the event this Warrant does not continue in full force and effect
after the consummation of the transactions described in this Section 3, then the
Company’s securities and property (including cash, where applicable) receivable
by the Holder  will be delivered to the Holder or the Trustee as contemplated by
Section 3.2.


 


4.             EXTRAORDINARY EVENTS REGARDING COMMON STOCK.  IN THE EVENT THAT
THE COMPANY SHALL (A) ISSUE ADDITIONAL SHARES OF THE COMMON STOCK AS A DIVIDEND
OR OTHER DISTRIBUTION ON OUTSTANDING COMMON STOCK OR ANY PREFERRED STOCK ISSUED
BY THE COMPANY (B) SUBDIVIDE ITS OUTSTANDING SHARES OF COMMON STOCK, OR
(C) COMBINE ITS OUTSTANDING SHARES OF THE COMMON STOCK INTO A SMALLER NUMBER OF
SHARES OF THE COMMON STOCK, THEN, IN EACH SUCH EVENT, THE EXERCISE PRICE SHALL,
SIMULTANEOUSLY WITH THE HAPPENING OF SUCH EVENT, BE ADJUSTED BY MULTIPLYING THE
THEN EXERCISE PRICE BY A FRACTION, THE NUMERATOR OF WHICH SHALL BE THE NUMBER OF
SHARES OF COMMON STOCK OUTSTANDING IMMEDIATELY PRIOR TO SUCH EVENT AND THE
DENOMINATOR OF WHICH SHALL BE THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING
IMMEDIATELY AFTER SUCH EVENT, AND THE PRODUCT SO OBTAINED SHALL THEREAFTER BE
THE EXERCISE PRICE THEN IN EFFECT. THE EXERCISE PRICE, AS SO ADJUSTED, SHALL BE
READJUSTED IN THE SAME MANNER UPON THE HAPPENING OF ANY SUCCESSIVE EVENT OR
EVENTS DESCRIBED HEREIN IN THIS SECTION 4.  THE NUMBER OF SHARES OF COMMON STOCK
SET FORTH IN THE DEFINITION OF APPLICABLE WARRANT SHARE AMOUNT ABOVE THAT THE
HOLDER SHALL THEREAFTER, ON THE EXERCISE HEREOF AS PROVIDED IN SECTION 1, BE
ENTITLED TO RECEIVE SHALL BE ADJUSTED TO A NUMBER DETERMINED BY MULTIPLYING THE
NUMBER OF SHARES OF COMMON STOCK THAT WOULD OTHERWISE (BUT FOR THE PROVISIONS OF
THIS SECTION 4) BE ISSUABLE ON SUCH EXERCISE BY A FRACTION OF WHICH (A) THE
NUMERATOR IS THE EXERCISE PRICE THAT WOULD OTHERWISE (BUT FOR THE PROVISIONS OF
THIS SECTION 4) BE IN EFFECT, AND (B) THE DENOMINATOR IS THE EXERCISE PRICE IN
EFFECT ON THE DATE OF SUCH EXERCISE (TAKING INTO ACCOUNT THE PROVISIONS OF THIS
SECTION 4).


 


5.             CERTIFICATE AS TO ADJUSTMENTS.  IN EACH CASE OF ANY ADJUSTMENT OR
READJUSTMENT OF THE SHARES OF COMMON STOCK (OR OTHER SECURITIES) ISSUABLE ON THE
EXERCISE OF THIS WARRANT AS SET FORTH IN THE DEFINITION OF APPLICABLE WARRANT
SHARE AMOUNT ABOVE, THE COMPANY AT ITS EXPENSE WILL PROMPTLY CAUSE ITS CHIEF
FINANCIAL OFFICER OR OTHER APPROPRIATE DESIGNEE TO COMPUTE SUCH ADJUSTMENT OR
READJUSTMENT IN ACCORDANCE WITH THE TERMS OF THIS WARRANT AND PREPARE A
CERTIFICATE SETTING FORTH SUCH ADJUSTMENT OR READJUSTMENT AND SHOWING IN DETAIL
THE FACTS UPON WHICH SUCH ADJUSTMENT OR READJUSTMENT IS BASED, INCLUDING A
STATEMENT OF (A) THE CONSIDERATION RECEIVED OR RECEIVABLE BY THE COMPANY FOR ANY
ADDITIONAL SHARES OF COMMON STOCK (OR OTHER SECURITIES) ISSUED OR SOLD OR DEEMED
TO HAVE BEEN ISSUED OR SOLD, (B) THE NUMBER OF SHARES OF COMMON STOCK (OR OTHER
SECURITIES) OUTSTANDING OR DEEMED TO BE OUTSTANDING, AND (C) THE EXERCISE PRICE
AND THE NUMBER OF SHARES OF COMMON STOCK TO BE RECEIVED UPON EXERCISE OF THIS
WARRANT, IN EFFECT IMMEDIATELY PRIOR TO SUCH ADJUSTMENT OR READJUSTMENT AND AS
ADJUSTED OR READJUSTED AS PROVIDED IN THIS WARRANT.  THE COMPANY WILL FORTHWITH
MAIL A COPY OF EACH SUCH CERTIFICATE TO THE HOLDER  AND ANY WARRANT AGENT OF THE
COMPANY (APPOINTED PURSUANT TO SECTION 11 HEREOF).


 


6.             RESERVATION OF STOCK, ETC., ISSUABLE ON EXERCISE OF WARRANT.  THE
COMPANY WILL AT ALL TIMES RESERVE AND KEEP AVAILABLE, SOLELY FOR ISSUANCE AND
DELIVERY ON THE EXERCISE OF THIS WARRANT, SHARES OF COMMON STOCK (OR OTHER
SECURITIES) FROM TIME TO TIME ISSUABLE ON THE EXERCISE OF THIS WARRANT.

 

5

--------------------------------------------------------------------------------


 


7.             ASSIGNMENT; EXCHANGE OF WARRANT.  SUBJECT TO COMPLIANCE WITH
APPLICABLE SECURITIES LAWS, THIS WARRANT, AND THE RIGHTS EVIDENCED HEREBY, MAY
BE TRANSFERRED BY ANY REGISTERED HOLDER HEREOF (A “TRANSFEROR”) IN WHOLE OR IN
PART.  ON THE SURRENDER FOR EXCHANGE OF THIS WARRANT, WITH THE TRANSFEROR’S
ENDORSEMENT IN THE FORM OF EXHIBIT B ATTACHED HERETO (THE “TRANSFEROR
ENDORSEMENT FORM”) AND TOGETHER WITH EVIDENCE REASONABLY SATISFACTORY TO THE
COMPANY DEMONSTRATING COMPLIANCE WITH APPLICABLE SECURITIES LAWS, WHICH SHALL
INCLUDE, WITHOUT LIMITATION, THE PROVISION OF A LEGAL OPINION FROM THE
TRANSFEROR’S COUNSEL (AT THE COMPANY’S EXPENSE) THAT SUCH TRANSFER IS EXEMPT
FROM THE REGISTRATION REQUIREMENTS OF APPLICABLE SECURITIES LAWS, THE COMPANY AT
ITS EXPENSE (BUT WITH PAYMENT BY THE TRANSFEROR OF ANY APPLICABLE TRANSFER
TAXES) WILL ISSUE AND DELIVER TO OR ON THE ORDER OF THE TRANSFEROR THEREOF A NEW
WARRANT OF LIKE TENOR, IN THE NAME OF THE TRANSFEROR AND/OR THE TRANSFEREE(S)
SPECIFIED IN SUCH TRANSFEROR ENDORSEMENT FORM (EACH A “TRANSFEREE”), CALLING IN
THE AGGREGATE ON THE FACE OR FACES THEREOF FOR THE NUMBER OF SHARES OF COMMON
STOCK CALLED FOR ON THE FACE OR FACES OF THE WARRANT SO SURRENDERED BY THE
TRANSFEROR.


 


8.             REPLACEMENT OF WARRANT.  ON RECEIPT OF EVIDENCE REASONABLY
SATISFACTORY TO THE COMPANY OF THE LOSS, THEFT, DESTRUCTION OR MUTILATION OF
THIS WARRANT AND, IN THE CASE OF ANY SUCH LOSS, THEFT OR DESTRUCTION OF THIS
WARRANT, ON DELIVERY OF AN INDEMNITY AGREEMENT OR SECURITY REASONABLY
SATISFACTORY IN FORM AND AMOUNT TO THE COMPANY OR, IN THE CASE OF ANY SUCH
MUTILATION, ON SURRENDER AND CANCELLATION OF THIS WARRANT, THE COMPANY AT ITS
EXPENSE WILL EXECUTE AND DELIVER, IN LIEU THEREOF, A NEW WARRANT OF LIKE TENOR.


 


9.             REGISTRATION RIGHTS.  THE HOLDER  HAS BEEN GRANTED CERTAIN
REGISTRATION RIGHTS BY THE COMPANY.  THESE REGISTRATION RIGHTS ARE SET FORTH IN
A REGISTRATION RIGHTS AGREEMENT ENTERED INTO BY THE COMPANY AND HOLDER DATED AS
OF THE DATE HEREOF, AS THE SAME MAY BE AMENDED, MODIFIED AND/OR SUPPLEMENTED
FROM TIME TO TIME.


 


10.           MAXIMUM EXERCISE.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO
THE CONTRARY, THE HOLDER SHALL NOT BE ENTITLED TO EXERCISE THIS WARRANT IN
CONNECTION WITH THAT NUMBER OF SHARES OF COMMON STOCK WHICH WOULD EXCEED THE
DIFFERENCE BETWEEN (I) 4.99% OF THE ISSUED AND OUTSTANDING SHARES OF COMMON
STOCK AND (II) THE NUMBER OF SHARES OF COMMON STOCK BENEFICIALLY OWNED BY THE
HOLDER  FOR THE PURPOSES OF THE IMMEDIATELY PRECEDING SENTENCE, BENEFICIAL
OWNERSHIP SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 13(D) OF THE EXCHANGE
ACT, AS AMENDED, AND REGULATION 13D-3 THEREUNDER.  THE CONVERSION LIMITATION
DESCRIBED IN THIS SECTION 10 SHALL AUTOMATICALLY BECOME NULL AND VOID FOLLOWING
NOTICE TO THE COMPANY UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT
OF DEFAULT UNDER AND AS DEFINED IN THE NOTE, OR UPON 75 DAYS PRIOR NOTICE TO THE
COMPANY, EXCEPT THAT AT NO TIME SHALL THE NUMBER OF SHARES OF COMMON STOCK
BENEFICIALLY OWNED BY THE HOLDER EXCEED 19.99% OF THE OUTSTANDING SHARES OF
COMMON STOCK.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THE
NUMBER OF SHARES OF COMMON STOCK ISSUABLE BY THE COMPANY AND ACQUIRABLE BY THE
HOLDER AT A PRICE BELOW $[INSERT THE GREATER OF BOOK OR MARKET VALUE] PER SHARE
PURSUANT TO THE TERMS OF THIS WARRANT, THE NOTE, THE PURCHASE AGREEMENT (AS
DEFINED IN THE NOTE), ANY RELATED AGREEMENT (AS DEFINED IN THE PURCHASE
AGREEMENT) OR OTHERWISE, SHALL NOT EXCEED AN AGGREGATE OF 2,367,666 SHARES OF
COMMON STOCK (SUBJECT TO APPROPRIATE ADJUSTMENT FOR STOCK SPLITS, STOCK
DIVIDENDS, OR OTHER SIMILAR RECAPITALIZATIONS AFFECTING THE COMMON STOCK) (THE
“MAXIMUM COMMON STOCK

 

6

--------------------------------------------------------------------------------


 

Issuance”), unless the issuance of Common Stock hereunder in excess of the
Maximum Common Stock Issuance shall first be approved by the Company’s
shareholders.  If at any point in time and from time to time the number of
shares of Common Stock issued pursuant to the terms of this Warrant, the Note,
the Purchase Agreement or any Related Agreement, together with the number of
shares of Common Stock that would then be issuable by the Company to the Holder
in the event of a conversion or exercise pursuant to the terms of this Warrant,
the Note, the Purchase Agreement, any Related Agreement or otherwise, would
exceed the Maximum Common Stock Issuance but for this Section 10, the Company
shall promptly call a shareholders meeting to solicit shareholder approval for
the issuance of the shares of Common Stock hereunder in excess of the Maximum
Common Stock Issuance.


 


11.           WARRANT AGENT.  THE COMPANY MAY, BY WRITTEN NOTICE TO THE EACH
HOLDER OF THE WARRANT, APPOINT AN AGENT FOR THE PURPOSE OF ISSUING COMMON STOCK
(OR OTHER SECURITIES) ON THE EXERCISE OF THIS WARRANT PURSUANT TO SECTION 1,
EXCHANGING THIS WARRANT PURSUANT TO SECTION 7, AND REPLACING THIS WARRANT
PURSUANT TO SECTION 8, OR ANY OF THE FOREGOING, AND THEREAFTER ANY SUCH
ISSUANCE, EXCHANGE OR REPLACEMENT, AS THE CASE MAY BE, SHALL BE MADE AT SUCH
OFFICE BY SUCH AGENT.


 


12.           TRANSFER ON THE COMPANY’S BOOKS.  UNTIL THIS WARRANT IS
TRANSFERRED ON THE BOOKS OF THE COMPANY, THE COMPANY MAY TREAT THE REGISTERED
HOLDER HEREOF AS THE ABSOLUTE OWNER HEREOF FOR ALL PURPOSES, NOTWITHSTANDING ANY
NOTICE TO THE CONTRARY.


 


13.           NOTICES, ETC.  ALL NOTICES AND OTHER COMMUNICATIONS FROM THE
COMPANY TO THE HOLDER  SHALL BE MAILED BY FIRST CLASS REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, AT SUCH ADDRESS AS MAY HAVE BEEN FURNISHED TO THE COMPANY
IN WRITING BY SUCH HOLDER OR, UNTIL ANY SUCH HOLDER FURNISHES TO THE COMPANY AN
ADDRESS, THEN TO, AND AT THE ADDRESS OF, THE LAST HOLDER  WHO HAS SO FURNISHED
AN ADDRESS TO THE COMPANY.


 


14.           MISCELLANEOUS.  THIS WARRANT AND ANY TERM HEREOF MAY BE CHANGED,
WAIVED, DISCHARGED OR TERMINATED ONLY BY AN INSTRUMENT IN WRITING SIGNED BY THE
PARTY AGAINST WHICH ENFORCEMENT OF SUCH CHANGE, WAIVER, DISCHARGE OR TERMINATION
IS SOUGHT.  THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAWS.  ANY ACTION BROUGHT CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS
WARRANT SHALL BE BROUGHT ONLY IN THE STATE COURTS OF NEW YORK OR IN THE FEDERAL
COURTS LOCATED IN THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT THE HOLDER
MAY CHOOSE TO WAIVE THIS PROVISION AND BRING AN ACTION OUTSIDE THE STATE OF NEW
YORK.  THE INDIVIDUALS EXECUTING THIS WARRANT ON BEHALF OF THE COMPANY AGREE TO
SUBMIT TO THE JURISDICTION OF SUCH COURTS AND WAIVE TRIAL BY JURY.  THE
PREVAILING PARTY SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ITS
REASONABLE ATTORNEYS’ FEES AND COSTS.  IN THE EVENT THAT ANY PROVISION OF THIS
WARRANT IS INVALID OR UNENFORCEABLE UNDER ANY APPLICABLE STATUTE OR RULE OF LAW,
THEN SUCH PROVISION SHALL BE DEEMED INOPERATIVE TO THE EXTENT THAT IT MAY
CONFLICT THEREWITH AND SHALL BE DEEMED MODIFIED TO CONFORM WITH SUCH STATUTE OR
RULE OF LAW.  ANY SUCH PROVISION WHICH MAY PROVE INVALID OR UNENFORCEABLE UNDER
ANY LAW SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY

 

7

--------------------------------------------------------------------------------


 

other provision of this Warrant.  The headings in this Warrant are for purposes
of reference only, and shall not limit or otherwise affect any of the terms
hereof.  The invalidity or unenforceability of any provision hereof shall in no
way affect the validity or enforceability of any other provision hereof.  The
Company acknowledges that legal counsel participated in the preparation of this
Warrant and, therefore, stipulates that the rule of construction that
ambiguities are to be resolved against the drafting party shall not be applied
in the interpretation of this Warrant to favor any party against the other
party.

 

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.

 

 

 

APOGEE TECHNOLOGY, INC.

 

 

 

 

WITNESS:

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

9

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF SUBSCRIPTION
(To Be Signed Only On Exercise Of Warrant)

 

TO:         Apogee Technology, Inc.

 

Attention:              Chief Financial Officer

 

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.    ), hereby irrevocably elects to purchase (check applicable box):

 

o

         shares of the Common Stock covered by such Warrant; or

 

 

o

the maximum number of shares of Common Stock covered by such Warrant pursuant to
the cashless exercise procedure set forth in Section 2.

 

The undersigned herewith makes payment of the full Exercise Price for such
shares at the price per share provided for in such Warrant, which is
$           .  Such payment takes the form of

 

 

$            in lawful money of the United States

 

The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to                                                    
whose address is
                                                                                                         .

 

The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the “Securities Act”) or pursuant to an exemption from
registration under the Securities Act.

 

Dated:

 

 

 

 

(Signature must conform to name of holder as
specified on the face of the Warrant)

 

 

 

Address:

 

 

 

 

 

A-1

--------------------------------------------------------------------------------


 

Exhibit B

 

FORM OF TRANSFEROR ENDORSEMENT
(To Be Signed Only On Transfer Of Warrant)

 

For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the within Warrant to purchase the percentage and number of shares of Common
Stock of Apogee Technology, Inc. into which the within Warrant relates specified
under the headings “Percentage Transferred” and “Number Transferred,”
respectively, opposite the name(s) of such person(s) and appoints each such
person Attorney to transfer its respective right on the books of Apogee
Technology, Inc. with full power of substitution in the premises.

 

Transferees

 

Address

 

Percentage
Transferred

 

Number
Transferred

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

(Signature must conform to name of holder as
specified on the face of the Warrant)

 

 

 

Address:

 

 

 

 

 

 

 

 

 

SIGNED IN THE PRESENCE OF:

 

 

 

 

 

(Name)

 

 

ACCEPTED AND AGREED:

 

[TRANSFEREE]

 

 

 

 

 

 

 

 

(Name)

 

 

 

B-1

--------------------------------------------------------------------------------